Citation Nr: 1636451	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for chloracne.

2.  Entitlement to service connection for a chronic skin disorder, to include chloracne.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1970.  He had service in the Republic of Vietnam from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The service connection issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied service connection for chloracne on the basis that chloracne was not shown in service or within one year of possible herbicide exposure.

2.  Evidence added to the record since the July 2003 rating decision raises a reasonable possibility of substantiating the previously denied claim.

CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for chloracne is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify as to the issue addressed in this decision has been met.  See May 2008 VCAA correspondence.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A July 2003 rating decision denied service connection for chloracne.  The AOJ determined that chloracne was not shown in service or within one year of possible herbicide exposure.  The Veteran did not appeal nor was new and material evidence received within a year of that decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence added to the record since the July 2003 rating decision includes new medical evidence.  A November 2008 VA contract examination included a diagnosis of chloracne.  This evidence was not previously considered.  The Veteran's testified of having recurrent and similar skin problems since service.  Taken together, this evidence raises a reasonable possibility of substantiating the claim.  The Board notes that the November 2008 examiner also examined the Veteran in May 2013 and in a July 2013 opinion addressed the apparent conflicting diagnoses and etiology opinions in the provided reports.  As the November 2008 report and hearing testimony are presumed to be credible for the purpose of a new and material evidence determination, the previously denied claim as to this matter is reopened.


ORDER

The application to reopen a service connection claim for chloracne is granted.




REMAND

As to the issues remaining on appeal, the Board finds that further development is required prior to appellate review.  A review of the evidence of record reveals conflicting opinions as to appropriate diagnoses and etiology of the Veteran's chronic skin disorders.  Although in a July 2013 addendum opinion the VA contract examiner stated that there was no evidence of chloracne on examination in May 2013, the provided opinions did not adequately address whether a chronic skin disorder demonstrated at any time during the appeal period could be etiologically linked either to skin disorders shown during active service, to credible evidence of skin disorder symptoms that had continued since active service, or to herbicide exposure during service in Vietnam.  

The Board also notes that in his May 2013 examination report the VA contract examiner stated the Veteran was currently receiving treatment from a dermatologist and that the records of that treatment should be reviewed for determinations as to a current skin disorder and additional diagnoses.  No explanation was provided in the July 2013 addendum as to the basis for the provided opinion without consideration of those treatment reports.  The available record shows VA treatment records were last obtained dated through October 2012 and that documents received by VA in May 2016 indicate the Veteran has received private medical treatment for a skin disorder.  

As to the Veteran's service connection claim for hepatitis C, the available record shows that at his May 2016 hearing he asserted his in-service risk factors for the disease included possible exposure in Vietnam in August 1969 during treatment with incision and drainage for skin boils.  Although the hepatitis C claim was addressed by the May 2013 VA contract examination, the examiner is not shown to have considered the August 1969 treatment as a risk factor.  The Board also notes that the Veteran's claim that he has hypertension that developed as a result of herbicide exposure during service in Vietnam has not been addressed by VA examination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Although VA regulations, 38 C.F.R. § 3.309, Note 2 (2015), provide that the term ischemic heart disease does not include hypertension for presumptive service connection purposes, VA law also provides that even though a disease is not included on the list of presumptive diseases a nexus may be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  

2.  Schedule the Veteran for an appropriate VA skin disorders examination, by an examiner other than the November 2008 and May 2013 examiner, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has currently or at any during the appeal chloracne and/or any other chronic skin disorder as a result of service, to include as due to any skin disorders shown during active service, due to credible evidence of skin disorder symptoms that have continued since active service, or due to herbicide exposure during service in Vietnam.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for an appropriate VA examination, by an examiner other than the November 2008 and May 2013 examiner, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hepatitis C as a result of service, to include as a result of possible exposure during medical treatment in August 1969 while serving in Vietnam.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension as a result of service, to include as a result of herbicide exposure during service in Vietnam.  The file must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


